                                      UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA

                                                     Minute Entry
Hearing Information:
                       Debtor:   CALES & FITZGERALD PLLC
                 Case Number:    2:20-BK-10911-DPC          Chapter: 11

          Date / Time / Room:    MONDAY, DECEMBER 07, 2020 10:00 AM VIDEO CONF HRGS

         Bankruptcy Judge:       DANIEL P. COLLINS
              Courtroom Clerk:   JENNIFER LOWRY
               Reporter / ECR:   RUTH CARMONA                                                   0.00


Matters:
       1) HEARING ON MOTION TO CONVERT FILED BY CREDITOR GLORIA CALES
          R / M #:     0/ 0

       2) CONTINUED SUBCHAPTER V STATUS HEARING
          R / M #:     23 / 0

       3) PRELIMINARY HEARING ON MOTION FOR RELIEF FROM STAY BYLINE BANK'S MOTION FOR RELIEF
          FROM THE AUTOMATIC STAY (RE: REAL PROPERTY) FILED BY JAMES GEORGE FLORENTINE OF SNELL &
          WILMER L.L.P. ON BEHALF OF BYLINE BANK.
          R / M #: 20 / 0



Appearances:

       CHRISTOPHER CHARLES SIMPSON, TRUSTEE
       ALAN MEDA, ATTORNEY FOR GLORIA CALES
       JAMES FLORENTINE, ATTORNEY FOR BYLINE BANK
       JILL PERRELLA, ATTORNEY FOR BYLINE BANK
       ALLAN NEWDELMAN, ATTORNEY FOR CALES & FITZGERALD PLLC




PageCase
     1 of 3   2:20-bk-10911-DPC           Doc 88 Filed 12/07/20 Entered 12/08/20 10:42:41    Desc10:42:23AM
                                                                                       12/08/2020
                                           Main Document Page 1 of 3
                                     UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF ARIZONA

                                                      Minute Entry
(continue)...   2:20-BK-10911-DPC         MONDAY, DECEMBER 07, 2020 10:00 AM


Proceedings:                                                                                                1.00


          MATTER 1

          Mr. Meda stated that this is, in part, a legal matter, and requested that the Court convert the
          case. Mr. Meda presented his client's position and urged the motion.

          Ms. Perrella indicated that her client does not oppose the motion.

          Mr. Newdelman presented his client's position and stated that they would be fine with
          dismissal today or would request an evidentiary hearing on conversion.

          Mr. Meda argued that dismissal is not in the best interest of creditors.

          The Court questioned Ms. Perella about Byline's position.

          Ms. Perella stated that her client would prefer a situation where Mr. Fitzgerald is not at the
          reins.



          COURT: IT IS ORDERED SETTING A CONTINUED HEARING ON DECEMBER 15, 2020 AT
          11:00 AM VIA VIDEO CONFERENCE.

          <https://www.zoomgov.com/j/1601169437?pwd=eXp0bENBSHpEd1dWU2tIWVV3RnZoQT09>

          Meeting ID: 160 116 9437
          Passcode: 477537
          One tap mobile
          +16692545252,,1601169437#,,,,,,0#,,477537# US (San Jose)
          +16468287666,,1601169437#,,,,,,0#,,477537# US (New York)



          MATTER 2

          Mr. Newdelman advised that the plan deadline is December 28th and stated that he does a
          draft prepared. Mr. Newdelman informed the Court that he would work with Mr. Simpson on
          the plan.



          MATTER 3


PageCase
     2 of 3     2:20-bk-10911-DPC         Doc 88 Filed 12/07/20 Entered 12/08/20 10:42:41    Desc10:42:23AM
                                                                                       12/08/2020
                                           Main Document Page 2 of 3
                                    UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF ARIZONA

                                                    Minute Entry
(continue)...   2:20-BK-10911-DPC       MONDAY, DECEMBER 07, 2020 10:00 AM


          Mr. Simpson raised his questions regarding the motion.

          Ms. Perrella discussed the agreement between the creditor and the debtor.

          Mr. Newdelman responded.

          Mr. Simpson advised that his questions have been answered.



          COURT: IT IS ORDERED DIRECTING COUNSEL FOR BYLINE BANK TO UPLOAD A FORM OF
          ORDER, WHICH WILL BE SIGNED.




PageCase
     3 of 3     2:20-bk-10911-DPC       Doc 88 Filed 12/07/20 Entered 12/08/20 10:42:41    Desc10:42:23AM
                                                                                     12/08/2020
                                         Main Document Page 3 of 3
